Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered April 22, 1985, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly determined that the evidence seized from the defendant should not be suppressed. The officer who seized the evidence acted properly, pursuant to a valid stop and frisk, relying on clear and articulable facts that he was in danger (see, People v De Bour, 40 NY2d 210; People v Watson, 96 AD2d 1066). Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.